Title: From George Washington to William Darking, 26 August 1782
From: Washington, George
To: Darking, William


                  
                      26 August 1782
                  
                  Permission is hereby given to Wm Darking, late a Sutler to the 2d Battalion of Light Infantry—now a prisoner of War to the United States, to pass fom N.York, by Dobb’s ferry—from thence to Morris Town, Coryells ferry, and the nearest Route from the last mentioned place to Lancaster in the State of Pennsylvania—for the purpose of settling his Accounts with the said Corps—He is to report his Arrival at Lancaster to the Commanding Officer of the American Troops there, & to follow his Directions.  Given at Head Quarters Newburgh 26th Augst 1782
                  
                     G.W.
                  
               